EXHIBIT 10.129




LOAN PARTICIPATION AGREEMENT

THIS LOAN PARTICIPATION AGREEMENT (this “Agreement”) is made as of this 26th day
of October, 2006, by and between IA ORLANDO SAND, L.L.C., a Delaware limited
liability company, having its principal place of business at 2901 Butterfield
Road, Oak Brook, Illinois 60523 (together with its successors and/or assigns,
hereinafter referred to as “Lender”) and INLAND REAL ESTATE CORPORATION, a
Maryland corporation “Participant”).

R E C I T A L S:

A.

Lender is the lawful owner and holder of that certain Promissory Note dated as
of September 29, 2006, made by Fourth Quarter Properties 124, LLC, a Georgia
limited liability company (“Borrower”) in favor of Lender (the “Note”), which
Note evidences a loan made by Lender to Borrower in the original principal
amount of Forty One Million Four Hundred Seventy Seven Thousand Sixty Two and
84/100 Dollars ($41,477,062.84) (the “Loan”).  A copy of the Note is attached
hereto as Exhibit A; and

B.

The Note is secured by certain loan documents, as described on Exhibit B,
attached hereto and made a part hereof (collectively, the “Loan Documents”),
securing the Loan.  The legal descriptions of the property described in Mortgage
A and the property described in Mortgage B are attached hereto as Exhibit C, and
are herein collectively referred to as the “Mortgaged Property”; and

C.

At the closing of the Loan on September 29, 2006 (the “Closing Date”), Lender
received from Borrower a loan fee in the amount of $622,155.94 (the “Loan Fee”).

D.

The Note provides for, and Lender is presently holding, an interest reserve to
pay interest on the Loan as it becomes due under the Note.

E.

The outstanding and unpaid principal balance of the Note, accrued interest and
all other sums which may or shall become due under the Note and the Loan
Documents, as such may be modified, are hereinafter collectively referred to as
the “Debt”; and

F.

Participant has agreed to pay to Lender the sum of $10,369,265.71 (the
“Participation Payment”) in consideration for the participation of Participant
with regard to the Note, the Debt, and the Loan Documents in the manner
hereinafter set forth.

NOW, THEREFORE, in consideration of payment of Ten Million Three Hundred Sixty
Nine Thousand Two Hundred Sixty Five and 71/100 Dollars ($10,369,265.71) by








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   




Participant to Lender, and in further consideration of the mutual promises and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Lender and Participant
hereby agree as follows:




1.

Lender hereby represents to Participant as follows:  

(a)

Lender has provided to Participant true, correct, and complete copies of each of
the Loan Documents;

(b)

the Loan Documents have not been modified, amended or terminated;

(c)

the outstanding principal balance of the Loan is $41,477,062.84; and

(d)

Lender covenants and agrees that it shall not modify or amend the Note or any of
the Loan Documents in any material respect without the prior written consent of
Participant.

2.

From and after the date of this Agreement (except with regard to the Loan Fee as
specifically provided in Paragraph 3, below), all rights and obligations of
Lender with regard to the Loan shall be allocated on a parri passu basis as
between Lender and Participant, in the following proportions:

(a)

Participant Share:

10,369,265.71 / 41,477,063 = 25%

(b)

Lender Share:

75%

3.

Lender shall pay to Participant within three business days after the date of
this Agreement the Participant Share of (a) the Loan Fee, being:  $622,155.94 x
25% = $155,538.99, and (b) interest on the Loan for the month of October, 2006
calculated from the date of Lender’s receipt of the Participation Payment
through October 31, 2006.

4.

From and after the date of this Agreement, the following shall be allocated on a
parri passu basis as between Lender and Participant:

(a)

all payments received by Lender under the Note, the Loan Documents, and with
regard to the Debt, including without limitation the Extension Fee, if
applicable; and

(b)

all un-reimbursed costs incurred by Lender with regard to the Loan; and

(c)

the Participant Share of any income or payments related to the Loan shall be
paid by Lender to Participant promptly (but in no event more than two business
days) after receipt by Lender; Participant shall pay to Lender the Participant
Share of any un-reimbursed costs incurred by Lender with regard to the Loan
promptly after receipt of an invoice for such charges from Lender.








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   




5.

Lender shall continue to hold the original Note and original Loan Documents, and
shall retain full authority to act as the sole contact with the Borrower with
regard to the Note and the Debt and in the administration and servicing of the
Loan. In particular but not by way of limitation, Lender shall have the right
without the prior consent of Participant to review and approve (a) Borrower’s
petitions for zoning or rezoning of the Mortgaged Property, (b) the form and
content of the Deed of Trust (including the release of the Deed of Trust as
provided for in the Post Closing Agreement) and the Assignment of Development
Rights to be delivered by Borrower to Lender per the terms of the Post Closing
Agreement (and copies of the final documents shall be delivered to Participant
by Lender upon final approval and execution), and (c) all submittals made by
Borrower with regard to the items required by the Post Closing Agreement and/or
the Loan Documents.

6.

Lender and Participant each represent and warrant to the other that the
undersigned has full power, authority and legal right to execute this Agreement
on behalf of Lender and Participant, as applicable.

7.

This Agreement may not be modified, amended, changed or terminated orally, but
only by an agreement in writing signed by both Lender and Participant.

8.

This Agreement shall be binding upon and inure to the benefit of Lender and
Participant and their respective successors and assigns.

9.

This Agreement may be executed in any number of duplicate originals and each
such duplicate original shall be deemed to constitute but one and the same
instrument.

10.

If any term, covenant or condition of this Agreement shall be held to be
invalid, illegal or unenforceable in any respect, this Agreement shall be
construed without such provision.

11.

This Agreement shall be governed by and construed in accordance with the laws of
the State in which the Mortgaged Property is located.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   










IN WITNESS WHEREOF, Lender and Participant have executed this Agreement, as of
the day and year first above written.




LENDER:

IA ORLANDO SAND, L.L.C.

By:

Inland American Real Estate Trust, Inc.







By:

/s/ Lori J. Foust_______

Name:  Lori J. Foust

Title:  Treasurer




PARTICIPANT:




INLAND REAL ESTATE CORPORATION




By:

/s/ Mark Zalatoris_______________

Its:  Mark Zalatoris
Executive Vice President





NCLIB1 307152.3




EXHIBIT A

NOTE








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   










PROMISSORY NOTE

Dated as of September 29, 2006

AT:  Oak Brook, Illinois

FOR VALUE RECEIVED, the undersigned, Fourth Quarter Properties 124, LLC, a
Georgia limited liability company ("Maker") promises to pay to the order of IA
ORLANDO SAND, L.L.C., a Delaware limited liability company (sometimes
hereinafter referred to as "Payee"), having its principal place of business at
2901 Butterfield Road, Oak Brook, Illinois 60523, or at such other place or
places as the holder hereof may from time to time designate in writing, the
principal sum of Forty One Million Four Hundred Seventy Seven Thousand Sixty Two
and 84/100 Dollars ($41,477,062.84), or so much thereof as disbursed, together
with interest thereon at the rate set forth below from the date of first
disbursement until maturity, unless the Default Rate, hereinafter defined, shall
apply, as follows:

a.

Interest from the date of the first disbursement through the last day of the
month of the first disbursement, both dates inclusive, will be at the rate of
nine and one quarter percent (9.25%) per annum (the "Note Rate") and shall be
paid upon the first disbursement of proceeds.  Beginning on the first day of the
month following the month of the first disbursement and ending upon repayment in
full of this Note, interest at the Base Rate, to be paid in advance on the first
day of each month (i.e. interest for October, 2006 is due and payable on October
1, 2006).

b.

A final balloon payment of all outstanding principal and all accrued and unpaid
interest and all other sums then due and payable under this Note, the Mortgage,
hereinafter defined, and the Other Loan Documents, hereinafter defined, shall be
paid on December 31, 2006 ("Initial Maturity Date").

At Closing Maker shall deposit with Payee three (3) months of interest into an
interest reserve account (the “Interest Reserve”) to be held by Payee, from
which Payee shall make payment of interest as it comes due on the Loan at the
Note Rate.  Maker grants to Payee a first-priority perfected security interest
in the Interest Reserve and any and all monies now or hereafter deposited in
such Interest Reserve as additional security for payment of the Loan.  Until
expended or applied in accordance herewith, the Interest Reserve shall
constitute additional security for the Loan. Upon the occurrence of an Event of
Default, under the this Note or the Other Loan Documents, Payee may, in addition
to any and all other rights and remedies available, apply any sums then present
in the Interest Reserve to the payment of the Loan in any order in its sole
discretion.  Upon payment in full of the Loan and all sums due under this Note
and the Other Loan Documents, and performance by Maker of all other obligations
under the Other Loan Documents, Payee shall disburse to Maker all remaining
funds, if any, in the Interest Reserve.

Provided no event of default has ever occurred under the "Mortgage" or any of
the "Other Loan Documents" (as hereinafter defined) beyond any applicable grace
or cure periods, and if Maker is not then in default or in breach of any of the
terms or conditions of this Note, the Mortgage or any Other Loan Documents,
either at the time of the Notice of Election, hereafter defined, or subsequently
on or before the first day of an Extension Term, hereinafter defined, and








NCLIB1 307152.3







further provided that (i)  there is no condemnation commenced or threatened
against the Premises which would have a material adverse effect on the value of
the Premises, (ii) there is no environmental claim or complaint, pending or
threatened, relating to the Premises, the land, the Maker or any contiguous
land, other than that previously disclosed by Maker, (iii) no law, regulation,
ordinance, restriction or similar matter has been enacted or adopted by any
federal, state or local government that would, in Payee's reasonable judgment,
materially and adversely affect the proposed use of the Premises, (iv) neither
Maker nor any Guarantor is involved in any litigation, pending or threatened
bankruptcy, reorganization, receivership or insolvency proceedings, and
(v) Payee, in its sole discretion, has determined that there has not been a
material deterioration  in the net worth of liquid assets of the Maker nor any
Guarantor, then Maker may elect to extend the Maturity Date of this Note for not
more than one (1) term of three (3) months (the “Extension Term” and the
expiration of the Extension Term, being March 30, 2007, the “First Extension
Maturity Date”) on the following terms and conditions:

1.

The Extension Term election shall be exercised by Maker serving a separate
written notice (a “Notice of Election”) to the holder hereof at least fifteen
(15) days prior to the expiration of the Initial Maturity Date;

2.

As consideration to the holder hereof for granting such Extension Term, a
non-refundable fee (an "Extension Fee") in the amount of $25,000.00 shall be
paid to Payee together with the Notice of Extension.

3.

The interest rate during the Extension Term shall continue to be at the Note
Rate.

4.

The Extension Term shall be documented as reasonably required by the holder
hereof and may include, without limitation: (i) a statement to the holder hereof
from Maker and all guarantors of this Note, which recertifies as true and
accurate all covenants, representations and warranties contained in the Mortgage
and in the Other Loan Documents; and (ii) a written acknowledgment and consent
from all of the guarantors acknowledging and consenting to such Extension Term
and reaffirming their respective guaranties.

Notwithstanding anything to the contrary contained herein, if this Note is not
repaid in full on the Initial Maturity Date due to Maker's default hereunder,
Maker may not thereby evade the payment of an Extension Fee, and a fee in an
amount equal to the Extension Fee shall be due as to such Maturity Date and
shall be earned and due and payable; provided however, Payee shall not be
required to grant any such extension to the Maker unless all conditions to such
extension are fully complied with.

Maker acknowledges that the monthly installments required by the terms of this
Note will not amortize the principal sum of the indebtedness by either the
Initial Maturity Date or the First Extension Maturity Date (each sometimes
hereinafter referred to as a "Maturity Date") resulting in a "balloon payment"
on any of such maturity dates of the then unpaid principal sum and accrued and
unpaid interest thereon.  The holder of this Note has made no agreement to
refinance such balloon payment.








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   




Interest on unpaid principal shall be computed on the basis of a 360 day year
using the actual number of days elapsed in any such year as follows:  Base Rate
or Default Rate, as the case may be, shall be multiplied by the outstanding
principal balance of this Note; the resulting product shall be divided by 360,
with the resulting quotient multiplied by the number of days elapsed for the
period for which interest is payable.  All payments required to be made herein
shall be made in lawful money of the United States of America.

All monthly payments shall be due and payable on the first day of the month.  If
any monthly payment due hereunder is not made on or before the 10th day after
the date such payment is due, a late payment charge equal to 5% of the
delinquent payment shall be due and payable and the interest rate hereunder
shall increase to the Default Rate on the entire outstanding principal sum and
all accrued and unpaid interest thereon effective the date such payment was due
until such default in payment is cured, which cure will include, but not be
limited to, payment of such increased interest and the late payment charge.  If
the final balloon payment of all outstanding principal and all accrued and
unpaid interest and all other sums then due and payable under this Note, the
Mortgage and the Other Loan Documents is not made on the Maturity Date, a late
payment charge equal to 5% of the delinquent payment shall be due and payable
and the interest rate hereunder shall increase to the Default Rate on the entire
outstanding principal sum and all accrued and unpaid interest thereon until all
outstanding principal and all accrued and unpaid interest and all other sums
then due and payable under this Note, the Mortgage and the Other Loan Documents
is paid in full including, but not limited to, the payment of such increased
interest and the late payment charge.  No grace period is provided for the
payment of principal and interest due on the Maturity Date.

Time is of the essence for all payments and other obligations due under this
Note.  Maker acknowledges that if any payment required under this Note is not
received by Payee within ten (10) days after the same becomes due and payable,
Payee will incur extra administrative expenses (i.e., in addition to expenses
incident to receipt of timely payment) and the loss of the use of funds in
connection with the delinquency in payment.  Because, from the nature of the
case, the actual damages suffered by Payee by reason of such administrative
expenses and loss of use of funds would be impracticable or extremely difficult
to ascertain, Maker agrees that five percent (5%) of the amount of the
delinquent payment, together with interest accruing on the entire unpaid
principal balance of this Note at the Default Rate, as provided above, shall be
the amount of damages Payee is entitled to receive upon such breach in
compensation therefor.  Therefore, Maker shall, in such event, without further
demand or notice, pay to Payee, as Payee's monetary recovery for such extra
administrative expenses and loss of use of funds, liquidated damages in the
amount of five percent (5%) of the amount of the delinquent payment (in addition
to interest at the Default Rate).  The provisions of this paragraph is intended
to govern only the determination of damages in the event of a breach in the
performance of Maker to make timely payments hereunder.  Nothing in this Note
shall be construed as in any way giving Maker the right, express or implied, to
fail to make timely payments hereunder, whether upon payment of such damages or
otherwise.  The right of Payee to receive payment of such liquidated and actual
damages, and receipt thereof, are without prejudice to the right of Payee to
collect such delinquent payments and all other amounts provided to be paid
hereunder or under any of the Mortgage or Other Loan Documents executed by Maker
in favor of Payee with respect to the subject matter hereof, or to declare a
default hereunder or under the Mortgage or any of the Other Loan Documents.








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   




All payments required herein shall be applied first to all sums other than
principal and interest due and payable under the terms of this Note, the
Mortgage or the Other Loan Documents, next to all accrued and unpaid interest,
including all interest at the Default Rate, with the balance of such payments,
if any, applied to the outstanding principal sum due under this Note as
determined by Lender in its sole and absolute discretion.

Any check, draft, money order or other instrument given in payment of all or any
portion of this Note may be accepted by Payee and handled in collection in the
customary manner at its option, but the same shall not constitute payment
hereunder or diminish any rights of Payee, except to the extent that actual cash
proceeds of such instrument are unconditionally received by Payee and applied to
this indebtedness as herein provided.  Payments received at the Payee's office
after 2:00 p.m. local time, will be credited against this Note on the next
business day.  Payment in full checks are prohibited except pursuant to a
separate written agreement between Maker and the holder hereof expressly
permitting paid in full checks.

Any prepayment hereunder must include all accrued and unpaid interest
(including, without limitation, any interest at the Default Rate due hereunder)
and all late payment charges that have accrued and are unpaid through the date
of such prepayment and all other sums due hereunder and under the Mortgage and
the Other Loan Documents.  Only upon payment of (i) the entire outstanding
principal balance of this Note, (ii) all late payment charges and default
interest, if applicable, (iii) all accrued and unpaid interest (including,
without limitation, any interest due hereunder at the Default Rate) then due
under this Note, and (iv) all other sums then due hereunder and under the
Mortgage and the Other Loan Documents; shall this Note be deemed paid in full
and the Mortgage and the Other Loan Documents be cancelled and released.    For
any prepayment made prior to the Initial Maturity Date, Borrower shall pay as a
prepayment premium the difference between the interest paid through the date of
prepayment and the interest Payee would have earned on the amount prepaid from
the date of prepayment to the Initial Maturity Date (the “Future Interest”), as
determined by Payee in its sole discretion.  The calculation of Future Interest
shall be based on the outstanding principal balance and the Note Rate at the
time of prepayment.  Provided that Maker has extended the Term through the
Extension Term, Maker may prepay the Loan at any time during the Extension Term
without penalty or Future Interest.

The entire outstanding principal sum together with all accrued and unpaid
interest thereon, and all other payments then due hereunder and under the
Mortgage and Other Loan Documents and together with, to the extent permitted
under applicable law, costs and expenses, including reasonable attorneys' fees
and disbursements, incurred by the holder in collecting or enforcing payment
thereof, shall be and become immediately due and payable at the option of the
holder hereof in the event of default in the making of any payments due
hereunder after the expiration of any applicable grace or cure period, or in the
event the right of acceleration accrues to the holder hereof pursuant to the
terms and provisions of the Mortgage or the Other Loan Documents or in the event
of any other default under this Note, the Mortgage or under any of the Other
Loan Documents, continuing after the expiration of any applicable grace or cure
period.  The entire outstanding principal sum and all accrued and unpaid
interest thereon shall bear interest at the rate of 18.00% per annum ("Default
Rate") effective the date of default, in the event of any default hereunder or
under the Mortgage or any Other Loan Documents which is not








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   




cured within any applicable grace or cure period, or from and after the date on
which the right of acceleration accrues to the holder hereof pursuant to any of
the terms of this Note, the Mortgage or the Other Loan Documents, irrespective
of whether or not such acceleration is actually declared; provided, however,
that in no event shall the Default Rate exceed the maximum rate permitted under
applicable law.  Maker agrees that interest which has accrued hereunder at the
Default Rate shall be paid at the time of and as a condition precedent to the
curing of any default hereunder or under the Mortgage or any Other Loan
Documents.  If such default is not cured prior to the entry of a judgment of
foreclosure and sale, such interest accrued at the Default Rate shall be
included in such judgment.

The entire outstanding principal sum together with all accrued and unpaid
interest thereon, and all other payments then due hereunder and under the
Mortgage and Other Loan Documents and together with, to the extent permitted
under applicable law, costs and expenses, including reasonable attorneys' fees
and disbursements, incurred by the holder in collecting or enforcing payment
thereof shall also be and become immediately due and payable at the option of
the holder hereof (a) if the Premises, or any part thereof or any interest
therein is conveyed, sold (including a sale on an installment basis or pursuant
to a land sale contract as more fully set forth in the Mortgage), transferred,
leased, encumbered or assigned in any manner whether voluntarily or
involuntarily without the prior written consent of the holder hereof; (b) if any
representation or warranty of Maker or any guarantor, made herein, in the
Mortgage or any Other Loan Documents, or in any certificate, report, financial
statement or other instrument or document furnished to Lender shall have been
false or misleading in any material respect when made; or (c) in the event of
any other prohibited transfer or any other event described in the Mortgage or
any Other Loan Documents causing acceleration of the Maturity Date of this Note
or (d) in the event that any interest in Borrower is transferred or conveyed.

The remedies of the holder hereof as provided herein or in the Mortgage or in
any Other Loan Documents shall be cumulative and concurrent, and may be pursued
singularly, successively or together, at the sole discretion of the holder
hereof, and may be exercised as often as occasion therefor shall arise.  The
failure by the holder hereof to exercise any rights, powers, or remedies in this
Note provided, including the right to accelerate the Maturity Date of this Note,
upon the occurrence of one or more events of default under this Note, the
Mortgage or any of the Other Loan Documents shall not constitute a waiver of the
right to exercise the same or any other right, power, or remedy at any
subsequent time in respect to the same event of default or any other event of
default.  The acceptance by the holder of this Note of any payment after the
date such payment was due and any act of omission or commission by the holder
hereof, including specifically any failure to exercise any right, remedy or
recourse, shall not constitute a waiver of the right to exercise any rights,
powers, or remedies in this Note provided at that time, or any subsequent time,
or nullify any prior exercise of any right, power, or remedy without the written
consent of the holder of this Note.  Except as may be otherwise specifically
required herein, notice of the exercise of any right, power or remedy granted to
the holder hereof by this Note is not required to be given.

Maker shall pay on demand all expenses and costs, including fees and out of
pocket expenses of attorneys and expert witnesses and costs of investigation,
incurred by Lender as a result of any default under this Note or in connection
with efforts to collect any amount due under this Note, or to enforce the
provisions the Mortgage or the Other Loan Documents,








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   




including those incurred in post judgment collection efforts, in any bankruptcy
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding), or in any judicial or non judicial foreclosure
proceeding including any appellate proceedings and review of tenant estoppel
letters and subordination, attornment and non-disturbance agreements).  Interest
shall accrue on any judgment obtained by Lender in connection with the
enforcement or collection of this Note until such judgment amount is paid in
full at a rate equal to the greater of (a) the Default Rate or (b) the legal
rate applicable to judgments within such jurisdiction; provided, however, that
interest shall not accrue at a rate in excess of the maximum rate of interest,
if any, which may be charged or collected from Maker under applicable law.

The liability of each of the Makers hereunder shall be primary, direct, joint,
and several, and none of the Makers shall be deemed a surety, accommodation
maker, or guarantor.  The liability of each of the Makers shall not be adversely
affected by (a) modification, extension, renewal, substitution or replacement of
this Note, the Mortgage and any of the Other Loan Documents; (b) the extension
of additional credit separate from this transaction by Payee; (c) the surrender,
release, renewal, extension, sale exchange, or other disposition of all or any
part of the collateral securing this Note or the acceptance of any additional or
substituted collateral for this Note; (d) Payee's failure to protect any such
collateral from waste, diminution in value, or otherwise; (e) Payee's purchase
of any such collateral at judicial or other sale, or any subsequent resale at
public or private sale; (f) any extension of time or any other indulgence
granted by Payee under this Note, the Mortgage and any of the Other Loan
Documents; (g) any failure or delay by Payee in attempting to enforce any of its
rights or remedies under this Note, the Mortgage and any of the Other Loan
Documents; (h) Payee's proceeding against fewer than all parties liable under
this Note; (i) Payee's release, settlement, or compromise of its claim against
any other party liable on this Note; or (j) the occurrence of any other event
which might otherwise operate as a discharge under principles of suretyship.

Each Maker waives all rights to seek contribution, indemnification, or other
form of reimbursement from the other Makers or any other person liable under
this Note, including any rights of subrogation to the rights of Payee.  In the
event any payment on this Note is held to constitute a preference under the
bankruptcy laws, the liability of each Maker shall automatically be revived to
the full extent of such payment.

This Note is secured by a First Mortgage and Security Agreement ("Mortgage")
encumbering certain real estate, and the improvements thereon, situated in
Orange County, Florida, as more particularly described in the Mortgage, and
which Mortgage also grants a security interest in Equipment and intangibles, if
any, as defined in the Mortgage (such real estate, improvements, Equipment and
intangibles being herein collectively referred to as the "Premises".  In
addition to the Mortgage, this Note is also secured by other loan documents
including but not limited to an Assignment of Leases and Rents, a Collateral
Assignment of Agreements Affecting Real Estate, a Loan Guaranty Agreement and an
Environmental Guaranty (collectively, "Other Loan Documents").  The terms and
provisions of, and the representations contained in, the Mortgage and the Other
Loan Documents are hereby incorporated herein by reference to the same extent
and with like effect as if the terms and provisions thereof and representations
therein were recited verbatim herein.  Any default under the Mortgage or Other
Loan Documents shall be deemed to constitute a default hereunder.  All notices
which may be








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   




required hereunder shall be sufficiently served by delivering same as provided
and at the addresses appearing in the Mortgage for the service of notice.

As to this Note and the Mortgage and the Other Loan Documents securing the
indebtedness evidenced by this Note, the undersigned and the successors,
transferees and assigns thereof, and all guarantors and endorsers (i) severally
waive all applicable exemption rights, whether under State Constitution,
homestead laws, other statutes or otherwise, and also severally waive valuation
and appraisement, presentment, demand for payment, dishonor and notice of
dishonor, protest and notice of protest and nonpayment, diligence in collection
and notice of the intention to accelerate, and (ii) expressly agree that the
maturity of this Note, or any payment hereunder, may be extended from time to
time without in any way affecting the liability of the undersigned, guarantors
or endorsers.  Except as may be expressly stated herein or in the Mortgage
securing this Note, the undersigned hereby waives all defenses of any kind or
nature, real and personal, waives all rights of set off of any kind or nature,
and declares that the holder hereof may negotiate and sell this Note free of all
such defenses and rights of set off and without notice, and that this Note shall
be fully paid when due.

Maker is and shall be obligated to pay principal, interest and any and all other
amounts which become payable hereunder or under the Mortgage or under the Other
Loan Documents absolutely and unconditionally and without any abatement,
postponement, diminution or deduction and without any reduction for counterclaim
or set off.  In the event that at any time any payment received by the holder
hereof shall be deemed by a court of competent jurisdiction or have been a
voidable preference or fraudulent conveyance under any bankruptcy, insolvency or
other debtor relief law, that the obligation to make such payment shall survive
any cancellation or satisfaction of this Note or return thereof to maker and
shall not be discharged or satisfied with any prior payment thereof of
cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

No extension of the time for the payment of this Note or any installment hereof
made by agreement by the holder hereof with any person now or hereafter liable
for the payment of this Note shall operate to release, discharge, modify, change
or affect the original liability under this Note, either in whole, or in part,
of the Maker or any successor, transferee or assign of Maker or any guarantors
or endorsers.  

If at any time or times hereafter the holder of this Note employs counsel for
advice with respect to a default by the undersigned, or guarantor, if any, of
this Note, or to intervene, file a petition, answer, motion or other pleading in
any suit or proceeding relating to this Note, or to attempt to collect this Note
from or to enforce this Note against the undersigned or any other person or
entity obligated for the payment or performance of this Note, then, in any of
such events, all of the attorneys' fees arising from such services and all
expenses, costs and charges relating thereto, shall be additional indebtedness
owing hereunder by the undersigned to the holder of this Note payable on demand.

This Note and all the provisions hereof shall extend to, be binding upon and
inure to the benefit of the undersigned, its successors, transferees and
assigns, any future owner of the Premises or any part thereof, and the Payee and
any and all persons hereafter owning or holding








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   




from time to time this Note, and their respective heirs, legal representatives,
successors, transferees and assigns.

Any interest computation under this Note (or under any other instrument executed
in connection with or as security for the payment hereof) shall be at not more
than the maximum legal rate permitted by applicable law and in the event it
should be held that interest payable under this Note (or under any other
instrument executed in connection with or as security for the payment hereof) is
in excess of the maximum permitted by law, the interest chargeable hereunder (or
under any other instrument executed in connection with or as security for the
payment hereof) shall be reduced to the maximum amount permitted by applicable
law.  If the holder of this Note shall collect interest which is in excess of
the maximum amount permitted by law, all such sums deemed to constitute interest
in excess of the maximum amount permitted by applicable law shall, at the option
of the holder hereof, be refunded to Maker or credited to the payment of other
amounts due under the Mortgage or Other Loan Documents, or to the principal of
this Note, as the holder hereof determines.

Maker agrees to pay the effective rate of interest which is the total of
interest computed at the rate stated herein plus any additional interest
resulting from any other payments in the nature of interest, including without
limitation, any initial service charge, extension fees, maintenance fees, late
charge or default interest to the extent that such charges may be deemed
includable in interest for any purpose, expressed as a rate of interest computed
on the principal balance from time to time outstanding and the number of days
elapsed from the date of disbursement until the date of payment.

Funds representing proceeds of the indebtedness evidenced hereby which are
disbursed for any purpose by any holder hereof to the undersigned, or to any
escrow or otherwise for the benefit of the undersigned, whether by mail, wire
transfer or other delivery, shall be deemed principal outstanding hereunder and
to have been received by the undersigned as of the date of such mailing, wire
transfer or other delivery, and interest shall accrue and be payable upon such
funds from and after the date of such mailing, wire transfer or delivery until
repaid, notwithstanding the fact that such funds may not at any time have been
remitted by any escrows to the undersigned or for its benefit.

Maker represents, warrants and covenants that (i) the indebtedness evidenced by
this Note is being obtained for the purpose of acquiring and carrying on a
business or commercial enterprises, (ii) all proceeds of such indebtedness will
be used solely in connection with such business or commercial enterprise, and
(iii) the proceeds of such indebtedness will not be used for the purchase of
registered equity securities within the purview of Regulation “U” issued by the
Board of Governors at the Federal Reserve System.

Maker represents, warrants, and covenants for so long as this Note remains
unpaid in full, Maker shall not do any of the following:  (a) engage in any
business or activity other than those set forth in its Articles of Incorporation
(or Certificate of Formation); (b) do any act which would make it impossible to
carry on the ordinary business of Maker; (c) borrow money or incur any
indebtedness or assume or guaranty any indebtedness of any other entity, other
than normal trade accounts and lease obligations incurred in the ordinary course
of business; (d) dissolve or liquidate, in whole or in part; (e) consolidate or
merge with or into any other entity or convey or








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   




transfer or lease its property and assets substantially as an entirety to any
entity; (f) institute proceedings to be adjudicated bankrupt or insolvent, or
consent to the institution or bankruptcy or insolvency proceedings against it,
or file a petition seeking or consenting to reorganization or relief under any
applicable federal or state law relating to bankruptcy, or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of Maker or a substantial part of property of Maker, or make
any assignment for the benefit of creditors, or admit in writing its inability
to pay its debts generally as they become due, or take company action in
furtherance of any such action; or (g) amend the operating agreement or any
qualification or certificate of formation of the Limited Liability Company
Operating Agreement of the Maker.

In addition Maker shall:  (a) maintain books and records and bank accounts
separate from those of any other person or entity; (b) maintain its assets in
such a manner that it is not costly or difficult to segregate, identify or
ascertain such assets; (c) hold itself out to creditors and the public as a
legal entity separate and distinct from any other entity; (d) hold regular
manager and member meetings, as appropriate, to conduct the business of Maker,
and observe all other legal formalities; (e) prepare separate tax returns and
financial statements, or if part of a consolidated group, then it will be shown
as a separate member of such group; (f) allocate and charge fairly and
reasonably any common employee or overhead shared with affiliates; (g) transact
all business with affiliates on an arm’s length basis and pursuant to
enforceable agreements; (h) conduct business in its own name, and use separate
stationery, invoices and checks; (i) not commingle its assets or fund with those
of any other person; and (j) not assume, guaranty or pay the debts or
obligations of any other person.

Maker represents and warrants to the holder hereof that the obligation evidenced
by this Note is an exempted transaction under the Truth-In-Lending Act, 15
U.S.C. 1601, et seq., and that said obligation constitutes a business loan for
purposes of the application of any laws that distinguish between consumer loans
and business loans and that have as their purpose the protection of consumers.
 Without limitation of the foregoing, Maker represents, warrants and covenants
that the proceeds of the loan evidenced by this Note will be used for business
purposes and to secure payment of all amounts due under this Note, the
undersigned hereby authorizes, irrevocably, any attorney of any court of record
to appear for the undersigned in such court, in term time or vacation, at any
time after an event of default hereunder, and confess a judgment, without
process, in favor of the holder of this Note, for such amount as may appear to
be unpaid thereon, together with costs of collection, including attorneys' fees
and disbursements, and to waive and release all errors which may intervene in
any such proceedings, and subject to applicable law consent to immediate
execution upon such judgment, the undersigned hereby ratifying and confirming
all that said attorney may do by virtue hereof.  

Any term or provision of this Note which is unenforceable, invalid or contrary
to law, or the inclusion of which would affect the validity, legality or
enforcement of this Note shall be of no effect, and in such case, all the
remaining terms and provisions of this Note shall subsist and shall be fully
effective according to the terms of this Note, the same as though any such
provision had not been included herein, provided that where the provisions of
any such applicable law may be waived, they hereby are waived by Maker to the
full extent permitted by law in order that this Note shall be deemed to be a
valid and binding Note in accordance with its terms.








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   




Time is of the essence with respect to all of the undersigned's obligations and
agreements under this Note, the Mortgage and the Other Loan Documents.

If the undersigned shall, at any time, consist of two or more persons or
entities, then all the liabilities and obligations of the undersigned hereunder
shall be joint and several.

This Note shall be construed for all purposes and enforced in accordance with
the laws of the State of Florida.  Without limiting the right of the holder
hereof to bring any action or proceeding against the undersigned or against
property of the undersigned arising out of or relating to this Note (an
"Action") in the courts of other jurisdictions, the undersigned hereby
irrevocably submits to the jurisdiction of any (i)  any Florida court sitting in
Orange County, Florida, or federal court sitting in the Middle District of
Florida; and the undersigned hereby irrevocably agrees that any Action may be
heard and determined in any such state court or in either such Federal court.
 The undersigned hereby irrevocably waives any rights it may have to assert that
such state courts or federal courts provide either an improper or inconvenient
venue.  The undersigned hereby irrevocably waives, to the fullest extent
possible, the defense or assertion of an inconvenient forum to the maintenance
of any Action in any jurisdiction.  The undersigned hereby irrevocably agrees
that the service of summons and complaint or any process in any Action in any
jurisdiction may be served on the undersigned by certified mail, return receipt
requested, to the address of the undersigned set forth in the Mortgage or by
hand delivery to a person of suitable age and discretion at the undersigned's
address set forth in the Mortgage.  Such service will be complete on the date
such process is so mailed or delivered, and the undersigned will have thirty
days from such completion of service in which to respond in the manner provided
by law.  The undersigned may also be served in any other manner permitted by
law, in which event the undersigned's time to respond shall be the time provided
by law.

Maker hereby represents and warrants to the holder hereof that Maker has had the
opportunity to consult and confer with competent legal counsel of its choice
before executing this Note.  Maker further represents and warrants to the holder
hereof that Maker has read and understood the terms of this Note and intends to
be bound hereby.

Except as otherwise herein expressly provided, whenever the consent or approval
of the holder hereof is required under this Note, the holder hereof has the
right, in its absolute discretion, to withhold or refuse to give such consent or
approval.

In the event of any inconsistency between the provisions hereof and any
provisions in the Mortgage, in any of the Other Loan Documents or within this
Note, the provisions selected by the holder hereof in its sole discretion as the
controlling provisions shall control.

The representations, undertakings and covenants made by the undersigned under
this Note are, and shall be deemed to be, of continuing force and effect until
all indebtedness and obligations of the undersigned under this Note, the
mortgagor under the Mortgage and the obligors under the Other Loan Documents
have been fully and finally paid and performed.

The singular shall include the plural, and the plural the singular; and pronouns
of any gender shall include the other gender.








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   




Maker, and each person executing this Note on Maker's behalf, hereby represents
and warrants to Payee that:  (a) by its execution below, Maker has the full
power, authority, and legal right to execute and deliver this Note and that the
indebtedness evidenced hereby constitutes a valid and binding obligation of
Maker without exception or limitation and (b) Maker is not a "foreign person"
within the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986,
as amended, and the related Treasury Department regulations, including temporary
regulations. Maker represents and warrants that its current tax identification
number is _________________.








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   







WHEREFORE, Maker, appearing before the notary public whose acknowledgment
appears on the following page, has caused this Note to be executed as of the day
and year first above written.




 

Fourth Quarter Properties 124, LLC, a Georgia limited liability company




By:

Its:




 By: /s/ Stanley E. Thomas

       Name: Stanley E. Thomas

Title:   Manager




 

 




STATE OF GA

)

): SS

COUNTY OF Coweta_

)

I, the undersigned, a Notary Public in and for the County and State aforesaid,
do hereby certify that Stanley Thomas, as Manager of __________, the managing
member of Fourth Quarter Properties 124, LLC, a Georgia limited liability
company, personally known to me to be the same person whose name is subscribed
to the foregoing instrument as such ____________ appeared before me this day in
person and acknowledged that he signed and delivered the said instrument as his
own free and voluntary act, and as the free and voluntary act of said
corporation and limited partnership, for the uses and purposes therein set
forth.

Given under my hand notarial seal this 28_ day of September, 2006.

Notary: /s/ Crystal Clark

[NOTARY SEAL]

Print Name:   Crystal Clark

Notary Public, State of Georgia

My commission expires: 3/22/2010











NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   













EXHIBIT B

LOAN DOCUMENTS


1.

Mortgage and Security Agreement from Borrower to Lender dated as of September
29, 2006, and recorded in the Official Records of Orange County, Florida (as
amended, modified, supplemented or restated from time to time, “Mortgage A”),
with respect to an approximate 96 acre parcel of Property (as defined in
Mortgage A).

2.

Mortgage and Security Agreement from Borrower to Lender dated as of September
29, 2006, and recorded in the Official Records of Orange County, Florida (as
amended, modified, supplemented or restated from time to time, “Mortgage B”),
with respect to a 7.86 acre parcel of property (as defined in Mortgage B).

3.

Loan Guaranty dated as of September 29, 2006

4.

Environmental Indemnity Agreement dated as of September 29, 2006

5.

Collateral Assignment of Agreements Affecting Real Estate dated as of September
29, 2006, and recorded in the Official Records of Orange County, Florida (the
“Collateral Assignment”).

7.

Joint Escrow Closing Agreement dated as of September 29, 2006

8.

Borrower’s Closing Certificate dated as of September 29, 2006.

9.

Post Closing Agreement dated as of September 29, 2006.

10.

Collateral Assignment of Development Rights (the “Assignment of Development
Rights” - to be delivered to Lender per terms of Post Closing Agreement).

11.

Deed of Trust (the “Deed of Trust” - to be delivered to Lender per terms of Post
Closing Agreement and recorded as additional security for the Loan against farm
property in Georgia).








NCLIB1 307152.3







EXHIBIT C - 1
LEGAL DESCRIPTION - MORTGAGE A

From a 4”x4” concrete monument with a 2 inch brass disc stamped “RLS 1585 RLS
1819” at the Northwest corner of the Northwest 1/4 of Section 31, Township 23
South, Range 29 East, Orange County, Florida, run South 00 degrees 50 minutes 25
seconds East 160.01 feet along the West boundary of said Northwest 1/4 to a
4”x4” concrete monument with disc stamped “LS1585 LS1819 LS3186” on the South
right-of-way line of Sand Lake Road (State Road 482) as described and recorded
in Official Records Book 235, Page 620, Public Records Of Orange County,
Florida; thence run North 89 degrees 49 minutes 21 seconds East 1040.57 feet
along said South right-of-way line to a 4”x4” concrete monument with disc
stamped “JWG LB1 PRM PCP” for the POINT OF BEGINNING; thence continue North 89
degrees 49 minutes 21 seconds East 1049.97 feet along said South right-of-way
line to a 4”x4” concrete monument with disc stamped “LS1585 LS1819 LS3186”;
thence run North 00 degrees 50 minutes 25 seconds West 10.00 feet along said
right-of-way line to a 4”x4” concrete monument with disc stamped “LS1585 LS1819
LS3186”; thence run North 89 degrees 49 minutes 21 seconds East 563.13 feet
along the South right-of-way line of Sand Lake Road (State Road 482) as
described and recorded in Official Records Book 223, Page 321, Public Records Of
Orange County, Florida to a 4”x4” concrete monument with disc stamped “LS1585
LS1819 LS3186”; thence run North 00 degrees 11 minutes 03 seconds West 10.00
feet along said right-of-way line to a 4”x4” concrete monument with disc stamped
“LS1585 LS1819 LS3186”; thence run North 89 degrees 32 minutes 07 seconds East
400.01 feet along said right-of-way line to a 4”x4” concrete monument with disc
stamped “LS1585 LS1819 LS3186”; thence run South 00 degrees 11 minutes 03
seconds East 10.00 feet along said right-of-way line to a 4”x4” concrete
monument with disc stamped “LS1585 LS1819 LS3186”; thence run North 89 degrees
32 minutes 07 seconds East 2066.31 feet along said right-of-way line to a point
on a line parallel with and 200.00 feet West of, when measured at right angles
to, the East boundary of the Northeast 1/4 of the aforesaid Section 31, said
point being a 4”x4” concrete monument with disc stamped “LS1585 LS1819 LS3186;
thence run South 00 degrees 14 minutes 20 seconds East 987.07 feet along said
parallel line to a 4”x4” concrete monument with disc stamped “JWG LB 1” at the
Northeast corner of that certain parcel of land described and recorded in
Official Records Book 6983, Pages 2167 through 2172 of the Public Records of
Orange County, Florida; thence along the Northerly boundary of said parcel of
land with the following courses and distances, run North 89 degrees 54 minutes
59 minutes West 1144.66 feet to a 4”x4” concrete monument with disc stamped “JWG
LB 1” at the beginning of a non-tangent curve, concave Northwesterly and having
a radius of 1196.00 feet; thence from a tangent bearing of South 15 degrees 58
minutes 41 seconds West run Southwesterly 887.53 feet along the arc of said
curve through a central angle of 42 degrees 31 minutes 05 seconds to a 4”x4”
concrete monument with disc stamped “JWG LB 1” at the end of said curve; thence
run South 58 degrees 29 minutes 46 seconds West 136.16 feet along a line 50.00
feet Southeast of and parallel with, when measured at right angles to the
Southeasterly boundary of that certain Orange County Sewer Line Easement
described and recorded in Official Records Book 3400, Page 1743 and Official
Records Book 3406, Page 1334 and Official Records Book 3403, Page 495, Public
Records of Orange County, Florida to a 4”x4” concrete monument with disc stamped
“JWG LB 1”; thence run North 89 degrees 54 minutes 59 seconds West 660.26 feet
to a 4”x4” concrete monument with disc stamped “JWG LB1 PRM PCP”; thence leaving
the aforesaid Northerly boundary, run North 00 degrees 11 minutes 03 seconds
West 852.08 feet to a 4”x4” concrete monument with disc stamped “JWG LB1 PRM
PCP” at the beginning of a non-tangent curve concave Southerly and having a
radius of 700.00 feet; thence from a tangent bearing of North 66 degrees 28
minutes 35 seconds West run Westerly 347.68 feet along the arc of said curve
through a central angle of 28 degrees 27 minutes 28 seconds to a 4”x4” concrete
monument with disc stamped “JWG LB1 PRM PCP” at the end of said curve; thence
run North 86 degrees 47 minutes 22 seconds West 220.59 feet; thence run South 82
degrees 51 minutes 29 seconds West 811.25 feet to a 4”x4” concrete monument with
disc stamped “JWG LB1 PRM PCP” at the beginning of a non-tangent curve, concave
Southwesterly and having a radius of 2100.00 feet; thence from a tangent bearing
of North 04 degrees 01 minutes 10 seconds West run Northwesterly 939.70 feet
along the arc of said curve through a central angle of 25 degrees 38 minutes 19
seconds to the Point of Beginning.








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   







EXHIBIT C - 2
LEGAL DESCRIPTION - MORTGAGE B







From the Northeast corner of Section 31, Township 23 South, Range 29 East run
South 00 degrees 14 minutes 20 seconds East 150.00 feet along the East boundary
of the Northeast 1/4 of said Section 31 to a point on the south right-of-way
line of State Road 482 (Sand Lake Road) as described in Official Records Book
223, Page 321 of the Public Records of Orange County, Florida; thence run South
89 degrees 32 minutes o7 seconds West 200.00; thence run South 00 degrees 14
minutes 20 seconds East 987.07 feet to a 4”x4” concrete monument with disc
stamped “JWG LB 1” at the Northeast corner of that certain parcel of land
described and recorded in Official Records Book 6983, Pages 2167 through 2172 of
the Public Records of Orange County, Florida; thence along the Northerly
boundary of said parcel of land with the following courses and distances, run
North 89 degrees 54 minutes 59 minutes West 1144.66 feet to a 4”x4” concrete
monument with disc stamped “JWG LB 1” at the beginning of a non-tangent curve,
concave Northwesterly and having a radius of 1196.00 feet; thence from a tangent
bearing of South 15 degrees 58 minutes 41 seconds West run Southwesterly 887.53
feet along the arc of said curve through a central angel of 42 degrees 31
minutes 05 seconds to a 4”x4” concrete monument with disc stamped “JWG LB 1” at
the end of said curve; thence run South 58 degrees 29 minutes 46 seconds West
136.16 feet along a line 50.00 feet Southeast of and parallel with, when
measured at right angles to the Southeasterly boundary of that certain Orange
County Sewer Line Easement described and recorded in Official Records Book 3400,
Page 1743 and Official Records Book 3406, Page 1334 and Official Records Book
3403, Page 495, Public Records of Orange County, Florida to a 4”x4” concrete
monument with disc stamped “JWG LB 1”; thence run North 89 degrees 54 minutes 59
seconds West 169.47 feet to the POINT OF BEGINNING; thence run North 89 degrees
54 minutes 59 seconds West 490.79 feet to a 4”x4” concrete monument with disc
stamped “JWG LB1 PRM PCP”; thence leaving the aforesaid Northerly boundary, run
North 00 degrees 11 minutes 03 seconds West 722.82 feet; thence run South 72
degrees 24 minutes 46 seconds East 213.71 feet to the beginning of a non-tangent
curve concave Southwesterly and having a radius of 679.60 feet; thence from a
tangent bearing of South 72 degrees 48 minutes 40 seconds East run Southeasterly
288.19 feet along the arc of said curve through a central angle of 24 degrees 17
minutes 49 seconds to the end of said curve and the beginning of a non-tangent
curve concave Southwesterly and having a radius of 508.17 feet; thence from a
tangent bearing of South 45 degrees 29 minutes 25 seconds East run Southeasterly
250.01 feet along the arc of said curve through a central angle of 28 degrees 11
minutes 19 seconds to the end of said curve and the beginning of a non-tangent
curve concave Northwesterly and having a radius of 285.52 feet; thence from a
tangent bearing of South 17 degrees 58 minutes 40 seconds East run Southwesterly
339.86 feet along the arc of said curve through a central angle of 68 degrees 11
minutes 58 seconds to the end of said curve and the Point of Beginning.




CONTAINING:  7.860 acres, more or less








NCLIB1 307152.3

= "LAST PAGE ONLY"  1,  =  0) 0 = 1 12/12/2005 2:16 PM   


